DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1, 5-6 and 8 are rejected under 35 U.S.C. 103.
Claims 2-4 and 7 are objected to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro et al. (JP 2014-185992 submitted prior art), and further in view of Sadayasu et al (JP 56-016827 submitted prior art).
Regarding claim 1, Yoshihiro teaches a temperature detection circuit (e.g. figure 4) comprising: 

a computing circuit which calculates the temperature based on the temperature measurement voltage (e.g. figure 4, CPU 11a connected to A/D 159 to calculates temperature based on Vs); and
a temperature monitoring circuit which validates an abnormality detection signal indicating a temperature abnormality, in a case where the temperature measurement voltage is within a predetermined abnormal voltage range (e.g. figure 4, temperature monitoring circuit having comparator 154 comparing predetermined voltage Vref to indicate an abnormal condition).

    PNG
    media_image1.png
    719
    1165
    media_image1.png
    Greyscale


Sadayasu teaches a diagnostic signal generation circuit which supplies a diagnostic signal to the measurement node, and changes a temperature measurement voltage, when fault diagnosis of a temperature monitoring circuit is carried out (e.g. figure, abstract, diagnostic signal generated by switch 5 and resistor Rs changes voltage at the node between thermos couple element r1 and Rs, when fault diagnosis is carried out comparator 6 of a temperature monitoring circuit having diagnose alarm 3).

    PNG
    media_image2.png
    546
    833
    media_image2.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Yoshihiro by 
Regarding claim 5, combination of Yoshihiro and Sadayasu teaches wherein, at the time of the fault diagnosis, the diagnostic signal generation circuit changes the temperature measurement voltage into the value within the abnormal voltage range (e.g. Sadayasu, figure, when indication of diagnostic alarm indicates an abnormal condition, it changes the voltage at the node between thermos couple element r1 and Rs into value within the abnormal voltage range). 
Regarding claim 6, combination of Yoshihiro and Sadayasu teaches wherein, at the time of the fault diagnosis, the diagnostic signal generation circuit changes the temperature measurement voltage into the value within and out of the abnormal voltage range (e.g. Sadayasu, figure, when indication of diagnostic alarm indicates a normal condition, it changes the voltage at the node between thermos couple element r1 and Rs into value out of the abnormal voltage range). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro et al. (JP 2014-185992 submitted prior art) in view of Sadayasu et al (JP 56-016827 submitted prior art), and further in view of McBee (US 2009/0167238).
Regarding claim 8, combination of Yoshihiro and Sadayasu teaches wherein, the temperature measuring circuit outputs the temperature measurement voltage 
However, combination of Yoshihiro and Sadayasu is silent with regard a temperature being a temperature of a secondary battery.
McBee teaches a temperature measuring circuit having a thermistor outputs a temperature measurement voltage corresponding to a temperature of a secondary battery (e.g. figure 3, paragraphs [0012] and [0031], temperature sensor NTC comprises a thermistor measures temperature of battery V1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Yoshihiro and Sadayasu by applying the teaching of McBee to explicitly have wherein, the temperature measuring circuit outputs the temperature measurement voltage corresponding to a temperature of a secondary battery, and the abnormal voltage range corresponds the temperature range in which the abnormality occurs in the secondary battery, for the purpose of allowing the temperature detection circuit to have different application uses such as monitoring battery temperature to indicate a temperature of a battery to determines whether the temperature of the battery exceeds a safe range (e.g. McBee, paragraph [0012]).
Allowable Subject Matter
Claims 2-4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Furukawa et al. (US 2013/0002016) teaches detecting temperature of battery cells of a hybrid vehicle (e.g. figures 6 and 9, paragraph [0048]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. Z./
Examiner, Art Unit 2858



/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858